Citation Nr: 0114615	
Decision Date: 05/24/01    Archive Date: 05/30/01	

DOCKET NO.  00-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of T9 
and T10 compression fracture with loss of stature of body of 
T8-T9, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from January 1965 to 
June 1965.  In June 1969 the veteran began an unverified 
period of active duty for training with the New York Army 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), denying the veteran an increased 
evaluation for his service-connected midback disorder.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected compression fracture of 
the thoracic spine is manifested by no more than moderate to 
severe limitation of motion and demonstrable deformity.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for the 
veteran's service-connected compression fracture residuals of 
T9 and T10 have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 and Part 4, Diagnostic 
Codes 5285, 5288, 5291 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1969 during a period of active duty for training the 
veteran sustained a fracture of several dorsal vertebrae when 
a 2 1/2-ton military truck in which he was a passenger was 
struck in the rear by a civilian tractor while traveling on a 
State highway.  His injuries included a compression fracture 
of T7 to T10, a chip fracture of the right tibial plateau and 
an undisplaced fracture of the right head of the fibula.  He 
was evaluated and treated for his injuries at a private 
hospital, placed in a body spica and provided mild analgesic 
medications.  

When initially examined by VA in late June 1969 the veteran 
was found to have a compression fracture of T7-T10 without 
neurologic involvement.  He was also found to be fully 
ambulatory in a body spica with minimal back pain.  

On a VA compensation examination in November 1969 the veteran 
reported a history of injury to his back with a compression 
fracture of the "10th thoracic and 9th vertebrae."  He 
complained of pain in the back.  On physical examination 
forward bending showed some increased rounding of the dorsal 
spine although good range of motion with the ability to bring 
fingertips to within a few inches of the examining room 
floor.  Other motions were normal and there were no muscle 
spasms.  On palpation and percussion some tenderness was 
noted in the lumbosacral and middorsal areas.  Compression 
fracture of T10 and 11 was the opinion rendered on clinical 
examination.  An X-ray of the dorsal spine was interpreted to 
reveal loss of stature involving the bodies of T8 and T9.  
The intervertebral disc spaces were well-defined.  Pedicles 
were intact and there was no paraspinal soft tissue bulging.  

Service connection for "residuals [of] compression fracture 
of the 10th thoracic and 9th vertebrae, with deformity" was 
established by an RO rating action dated in December 1969.  
This disorder was rated 10 percent disabling under Diagnostic 
Code 5285.  

In connection with his current claim the veteran has 
submitted a copy of an April 2000 report of a private X-ray 
of his thoracic spine.  It was recorded that the X-ray had 
been requested in response to a two-month history of dorsal 
back pain and psoriatic arthritis.  The veteran's private 
physician interpreted the X-ray to reveal mild compression 
fractures at T7, T8, and T9 with less than 25 percent loss of 
height anteriorly.  Alignment was otherwise unremarkable.  No 
destructive bony lesions were noted.  

On VA examination in June 2000 it was recorded that the 
veteran had been experiencing increased pain over the last 
year or so in the upper back.  In regard to current symptoms 
the veteran indicated that he has pain, weakness, stiffness, 
fatigability and lack of endurance.  He reported flareups of 
back pain lasting one day and occurring 3 to 4 times per 
week.  During flareups he would have a 100 percent increase 
in the severity of his pain and an 80 percent increase in 
functional impairment.  He reported that he currently works 
as a tax manager and that his back condition prevents him 
from sitting or standing for any length of time.  He further 
reported that he cannot lift anything heavy and cannot travel 
for prolonged periods in a car because it bothers his back.  
On physical examination there was tenderness to percussion 
from approximately T3 to approximately T7 or T8.  There was 
tenderness to rubbing the muscles to the left of the spine in 
the T3-4 area.  Flexion of the spine was done slowly to 
80 degrees.  Extension backward was to 10 degrees.  
Lateroflexion was to 20 degrees and rotation was to 
15-20 degrees.  On lying on his back, the veteran had no back 
pain on elevation of either leg.  

A July 2000 bone marrow density evaluation of the lumbar 
spine and left femoral neck was interpreted by a private 
physician to show osteopenia with mildly increasing fracture 
risk.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, that requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule of Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more clearly approximates the criteria for the 
higher rating; otherwise, a lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.13 (2000).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part of that becomes painful on 
use must be regarded as seriously disabled.  It is the intent 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

Pursuant to the above-mentioned rating schedule, the severity 
of the veteran's midback disorder is ascertained by 
application of the criteria set forth in Diagnostic 
Codes 5285, 5288 and/or 5291.  Diagnostic Code 5285 provides 
that residuals of a fracture of the vertebra, without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), warrant a 60 percent evaluation.  In other 
cases, the residuals shall be rated on the basis of resulting 
definite limitation of motion or muscle spasm, adding 
10 percent for demonstrable deformity of a vertebral body.  

A 10 percent evaluation will be provided for moderate or 
severe limitation of motion of the dorsal spine.  To warrant 
a higher evaluation of 20 percent there must be favorable 
ankylosis of the dorsal spine.  38 C.F.R. Part 4, Diagnostic 
Codes 5288, 5291.  

Recent VA examination indicates that the veteran has pain and 
tenderness in the thoracic spine and that the spine is 
flexible with flexion to 80 degrees and extension to 
10 degrees.  This limitation of motion is no more than 
moderate.  A 10 percent rating under Diagnostic Code 5291 
contemplates severe limitation of motion in the dorsal spine.  
A higher evaluation for dorsal spine disability would require 
symptomatology of such severity as to equate with favorable 
ankylosis of that spinal segment.  This degree of 
impairment-total loss of mobility-is not objectively 
demonstrated.  Nevertheless, the veteran has reported 
flareups of pain in the dorsal spine as well as weakness, 
stiffness, fatigability and lack of endurance.  Under 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40 and 4.45, the rating for limitation of motion may be 
increased to reflect additional functional loss due to pain 
and related factors.  The Board finds such an increase 
appropriate in this case.  A 10 percent rating for severe 
limitation of motion is assigned.  This is added to the 
current 10 percent rating under Diagnostic Code 5285 for 
demonstrable deformity.  The rating for the disability as a 
whole is thus 20 percent.  

Additionally the evidence does not show the veteran's 
service-connected disability of the thoracic spine presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Such factors as frequent periods of 
hospitalization or marked interference with employment due to 
thoracic spine disability are not shown.  In the absence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is of approximate balance 
such as to warrant its application.  Rather, the 
preponderance of the evidence favors the claim.


ORDER

A 20 percent rating is granted for residuals of T9-10 
compression fracture, with deformity, subject to regulations 
applicable to the payment of monetary benefits.  

		
	J. E. Day
	Member, Board of Veterans' Appeals



 

